PER CURIAM:
Kipler S. Lamar, appointed counsel for appellant Marco Gary Dunn, has moved to withdraw from further representation of Dunn and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of this appeal is correct. Because our examination of the entire record reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED, and Dunn’s conviction and sentence are AFFIRMED.